Citation Nr: 0609048	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January to December 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO).


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  Additionally, in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) includes notice of the 
effective date of the assigned disability award.  This may be 
deemed a fifth element in VCAA rubric.

The Board finds that the VCAA notice requirements 1 through 4 
have been satisfied by virtue of a letter sent to the 
appellant in August 2003 (prior to the rating decision on 
appeal).  Since this letter provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC), the 
appellant was provided with specific information as to why 
the claim for increase was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b) (1) in an April 2004 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's August 2003 letter contains a specific request that 
the appellant provide the VA with any evidence of psychiatric 
treatment.  Such records were submitted to VA and the 
appellant has not alleged that he has any other evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.

The claims folder contains service records, VA and private 
medical records, sworn testimony, and lay statements.  The 
appellant was afforded a relevant examination for VA purposes 
in October 2003.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio, 
supra.

With respect to the fifth element, the Board is aware that 
the appellant was not notified of the laws and regulations 
for the effective date of an assigned disability evaluation.  
However, since the claim for an increased evaluation is being 
denied, no effective date will be assigned, so there can be 
no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Furthermore, in the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 2002).  A proper rating 
of the veteran's disability contemplates its history, 38 
C.F.R. § 4.1, and must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2 
(2005).

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2005), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo- type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2005).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency. 38 C.F.R. § 4.130 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, service connection was established for anxiety 
at the 10 percent disability level by a March 1968 rating 
decision.  The appellant requested service-connection for 
PTSD in February 2002, after receiving counselling through 
his local Vet Center, and was re-evaluated by VA in October 
2003.  It was determined that his true psychiatric disorder 
was best characterized as PTSD, not anxiety.  By a rating 
decision dated February 2004, a 30 percent disability 
evaluation was assigned for PTSD, effective the date of 
claim.  By a June 2004 rating decision, a 50 percent 
disability evaluation was assigned for PTSD, effective the 
date of claim.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Initially, the Board notes that a global assessment of 
functioning (GAF) score of 48 was assigned on VA psychiatric 
examination in October 2003.  The Vet Center counsellor 
assigned a score of 38 (current) and 50 (in past year) in May 
2004.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 31 and 40 
is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  Id.  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  In reaching a determination 
in this case, the Board has considered the whole of the 
evidence, to include the appellant's sworn testimony and 
statements along with the lay statements, the assigned GAF 
scores, and the medical evaluations.

Since the assignment of the 50 percent disability evaluation, 
the appellant has made no further statements in support of 
the assignment of a higher evaluation.  Rather, his 
representative argues that a higher rating is warranted 
because of the diagnosis and statements of record.  However, 
the evidence reflects that the appellant's PTSD symptoms do 
not warrant a higher evaluation at this time.

A review of the evidence shows that the appellant has been 
married for nearly 40 years, has 2 sons, and 8 grandchildren.  
It further shows that he worked for the U.S. Postal Service 
for over 20 years.  It was noted on Vet Center intake report 
dated January 2003 that the appellant worked 5 to 6 days each 
week.  On VA examination in October 2003, the appellant 
indicated that he had a good relationship with his 
5 siblings, with whom he still visits on Thanksgiving and 
vacations.  While the record shows that the appellant has no 
close friends, he does maintain a close relationship with his 
wife and other family, whom he describes as tolerating his 
moods and behavior, and he attends church with his wife.

Lay statements from the appellant's adult children and his 
wife describe a childhood home with a strict, severe, and 
sometimes abusive father.  The appellant's spouse further 
stated that, while she had been married to the appellant for 
nearly 40 years, they have endured good and bad.  She noted 
that his job, although also longstanding, was stressful on 
the appellant and that he was able to maintain this job 
mostly because it afforded long periods of solitude while 
working his postal route.  Lay statements from the 
appellant's Union Steward and a former (retired) supervisor 
show that the appellant often had conflicts at work due to a 
short temper and stress.  The former supervisor reported that 
he observed memory problems in the appellant.

The medical evidence shows complaints of anxiety, sleep 
disturbance, depression, irritability, hypervigilance, hyper-
startle response, lack of hobbies, decreased concentration, 
decreased short term memory, loss of appetite, occasional 
brief suicidal thoughts, nightmares, flashbacks, avoidance, 
numbing, and heightened physiological arousal.  On one 
occasion, the appellant tried to strangle his wife during his 
sleep because he thought she was a "gook" in her black 
pajamas.  He reportedly sleeps with an empty gun and a knife 
at his bedside.

However, report of VA psychiatric examination dated October 
2003 shows that there is no impairment of thought process or 
communication, no delusions or hallucinations, and no 
suicidal or homicidal thoughts.  On examination, he was fully 
oriented and had good eye contact, good personal hygiene, and 
an intact memory.  Speech was normal.  He denied panic 
attacks.  Significant manifestations of his illness were 
reported as depression, sleep impairment, and impulse 
impairment with an antecedent effect on motivation and mood.  
A GAF score of 48 was assigned.

Vet Center report dated May 2004 shows a history of 
irritability and anger with outbursts of rage.  This can be 
provoked by the "lack of proper protocol" and/or "stupid 
mistakes" of others.  The counsellor reported that the 
appellant could not remember what he had done in a sequence 
of events, that he becomes confused, and that he has some 
concentration and focus problems.  She also reported that the 
appellant was socially handicapped because he limits his 
activities to avoid over stimulation of his PTSD symptoms.  
PTSD, chronic and severe, was diagnosed; a GAF score of 38 
(current) and 50 (highest in past year) was assigned.  The 
counsellor noted that his symptoms, chronic, will wax and 
wane.

The Board is aware that the GAF scores have varied during the 
appeal period.  The Board has specifically considered the GAF 
scores and the mental status examinations resulting in the 
scores.  The Board again notes that the actual psychiatric 
manifestations described in the reports are not significantly 
different.  Rather, it appears that it is the skill of the 
professional in reaching the score that is different.  Based 
upon the impairment described in the record, the Board 
concludes that the more probative evidence consists of the 
medical reports and the higher GAF scores reflecting reduced 
reliability and productivity of social and occupational 
functioning.  The lower GAF score of 38 is not consistent 
with the reported social and occupational functioning; such 
as, full long-term employment, long-standing marriage, 
regularly attending church.  The Board accepts that 
impairment is subject to change, but the broad range of 
disability remains that contemplated by the 50 percent 
disability evaluation.

The record does establish other conflicts in the record.  The 
2004 examiner established that there was good eye contact and 
no inappropriate behavior.  Testing reflected that he 
remembered 3 out of 3 items after 5 minutes.  The May 2004 
report was prepared by a social worker.  The worker described 
fidgeting, increased heart rate and elevated blood pressure.  
Also, the veteran could not keep eye contact, had difficulty 
remembering and evidenced confusion.

The findings of the two examiners are in stark contrast with 
each other.  The Board has an obligation to weigh the 
probative evidence of record.  In regard to memory, the Board 
finds that the results of an objective test by the 2003 
examiner is more probative and credible than the remarks 
unsupported by objective testing.  Similarly the 2004 
examiner reported that the veteran had an increased heart 
rated and elevated blood pressure.  However, this social 
worker provides absolutely no factual foundation for the 
conclusions reached.  The method of determining the heart 
rate is not established.  Nothing reflects that actual blood 
pressure readings were taken or recorded.  If the opinion is 
based solely on observation without pressure readings or 
recording the heart rate by the social worker, such is not 
competent evidence.  In regard to behavior and eye contact, 
because the Board finds the 2003 report to be more reliable, 
the Board accepts the findings of the 2003 report over the 
2004 report.  The Board finds that the 2004 report is 
unconvincing and far less probative than the report of the 
2003 examiner.

The appellant is competent to assert that his symptoms are 
worse.  He is not, however, a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his PTSD.  He clearly functions well at work and 
in his personal life.  The record clearly establishes that he 
does not have deficiencies in most areas.  His speech is 
normal, he functions independently and appropriately, and 
there is no indication of obsessional rituals, near 
continuous panic or depression, or neglect of appearance.  A 
higher evaluation is not warranted.

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An increased evaluation for PTSD is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


